DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 
Examiner’s Comment
	The rejection of claims 1, 3, 8-10, 13, 16, 20-23, 29, 33, 35, 38, 43, 44, 47, 51 and 52 under 35 U.S.C. 112(a) as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment and persuasive remarks filed February 17, 2022.
The rejection of claims 1, 3 and 8 under 35 U.S.C. 102(a)(1) as anticipated by Alba et al. (Gene Therapy, 2005, 12:S18-S27) is withdrawn in view of Applicant’s amendment to claim 1 requiring that at least one protein necessary for production of infectious adenovirus particles be present in the genome, thus overcoming Alba et al. which is directed to a gutless vector.

Conclusion
Claims 1, 3, 8-10, 13, 16, 20-23, 29, 33, 35, 38, 43, 44, 47, 51 and 52 are allowable.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648